DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species group I, resin component comprises acrylic resin (claim 15).
Species group II, resin component comprises silicone resin (claim 19).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.
During a telephone conversation with Mr. Giles Turner on 02/03/22 a provisional election was made without traverse to prosecute the invention of Species group I (claim 15).
Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zama (U.S. Patent No. 2016/0200072) in view of Kanai et al. (US 2008/0289750).
Regarding claims 1 and 15, Zama teaches a peelable laminate film (See Abstract), i.e. a release sheet, the release sheet comprising: a release layer comprising particles (paragraph [0054]); and a base layer (paragraph [0080]), wherein a content ratio of the particles in the release layer is 9.09 to 79.99% by mass (paragraph [0070]). It is noted that Zama discloses amounts of particles in percent by mass while claims recite percent by volume. However, given 
Zama fails to teach wherein the release layer comprises a resin component as claimed.
However, Kanai et al. teaches a removable protective film (See Abstract, paragraph [0089]), i.e. release sheet comprising a resin component including an acrylic resin (paragraph [0038]) and the acrylic resin comprises a crosslinked acrylic resin (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include crosslinked acrylic resin in the release layer of Zama in order to impart sufficient conformability and rigidity (Kanai et al., paragraph [0028]).
Zama does not explicitly disclose an arithmetic mean roughness (Ra). However, Zama does disclose that it is undesirable when the release surface does not become uniform and is rough (paragraph [0071]). Further, the present specification discloses that the surface roughness of the specific release layer can be adjusted to be within the aforementioned ranges (which include the claimed range of from 0.5 µm to 5 µm) by adjusting the average particle diameter of the particles and the thickness of the specific release layer (See paragraph [0027]). Therefore, given that Zama teaches the particles having an average particle diameter of from 0.01 to 15 µm (paragraph [0068]) which overlaps the presently claimed range and release layer having a thickness of 0.1 to 10 µm (paragraphs [0024] and [0071]) which overlaps the range used in the present invention, it is clear that the release layer of Zama would intrinsically have an arithmetic mean roughness (Ra) as presently claimed, absent evidence to the contrary.
The limitation regarding semiconductor compression molding is a statement of intended use. While there is no disclosure that the release sheet is for an semiconductor compression molding as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. semiconductor compression molding, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a release sheet identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Zama teaches wherein the particles have an average particle diameter of from 0.01 to 15 µm (paragraph [0068]) which overlaps the claimed range of 1 µm to 55 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); se MPEP 2144.05.
Regarding claim 3, Zama teaches wherein the particles comprise resin particles (paragraph [0066]).
Regarding claim 4, Zama teaches wherein the resin particles comprise a polyolefin resin (paragraph [0066]).
Regarding claim 5, Zama teaches wherein the base layer comprises a polyester film (paragraphs [0062] and [0081]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zama (U.S. Patent No. 2016/0200072) in view of Kanai et al. (US 2008/0289750) and further in view of Iketani et al. (JP2004200467).
Zama in view of Kanai et al. is relied upon as disclosed above.
Regarding claim 18, Zama fails to teach wherein the particles have an average particle diameter as claimed.
However, Iketani et al. teaches a release sheet comprising particles having an average particle diameter of 1 to 30 µm (page 2, lines 54-56). Both Zama and Iketani et al. disclose olefin particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an average particle diameter, including that presently claimed, for the particles of Zama in order to sufficiently facilitate release of the sheet and control cost (Iketani et al., page 2, lines 54-63).
Response to Arguments
Applicant’s arguments filed 12/13/21 have been considered but are not persuasive.
Applicant argues that Zama teaches a specific amount of thermoplastic resin while Kanai discloses a cured product. There would have been no reasonable expectation of success in achieving Zama's required material properties and function if Zama's thermoplastic resin were 
However, the rejection of record does not replace the resin of Zama with that of Kanai but rather, the resin disclosed by Kanai is being added to the resin of Zama. Given that the releaseable surface protection sheet of Kanai comprising the crosslinked acrylic resin is releaseable, there would be an expectation of success when the crosslinked acrylic resin is added to the peelable surface layer of Zama for the peelable surface layer of Zama to remain peelable. Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding there being no reasonable expectation of success when the crosslinked acrylic resin of Kanai is added to the peelable surface of Zama must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Zama and Kanai does not disclose the resin component comprises the silicone resin.
However, in light of Applicant’s election of the Species group I drawn to acrylic resin, the nonelected species of claim 19 is withdrawn.
Applicant argues that the Office Action ignores Zama's express teaching away from surface roughness and points to paragraph [0071] of Zama which expressly describes problems such as printing failure may occur due to nonuniformity and roughness of the releasing surface of the peelable surface layer.
However, paragraph [0071] of Zama does not teach away but rather, simply states that an overly rough surface is not desired. It is noted that every surface has an inherent roughness and there is no disclosure in Zama of what values are considered to be “rough”. Given that Zama teaches average particle diameter and thickness of release layer identical to those used in the present invention which, based on the present specification, adjust the arithmetic mean roughness, the release layer of Zama would intrinsically have an arithmetic mean roughness (Ra) as presently claimed, absent evidence to the contrary. Further, paragraph [0071] of Zama discloses “when the peelable surface layer (B) is thick”, the releasing surface does not become uniform and tends to be rough. Given that the thickness disclosed by Zama, which would be considered not thick and therefore not rough, overlaps the thickness as presently claimed, Zama does not teach away from the claimed arithmetic mean roughness.
Applicant argues that the inherency allegations regarding the claimed arithmetic mean roughness is improper because the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art and the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.
However, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved 
Applicant argues that even if overlap exists, the Office Action has not established that any overlap would provide the combination of thickness and particle size that necessitates the claimed arithmetic mean roughness.
However, given that the thickness and particle size disclosed by the prior art do overlap those of the present invention, the release layer of Zama would necessarily have the claimed properties, absent evidence to the contrary.
Applicant argues that it is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.
However, as noted in KSR, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton,” as “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787